Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                             May 9, 2017



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                 No. 48268-1-II

                        Respondent,

         v.

 ANTONIO GLANZ,                                                UNPUBLISHED OPINION

                        Appellant.



       SUTTON, J. — On October 20, 2015, the juvenile court found Antonia Glanz guilty of one

count of assault in the second degree and one count of making false statements to a public servant.

Glanz appealed arguing that the trial court erred by failing to enter findings of fact and conclusions

of law as required by JuCr 7.11(d). On June 15, 2016, the juvenile court entered written findings

of fact and conclusions of law.

       The State moved to supplement the record to include the juvenile court’s findings of fact

and conclusions of law. A commissioner of this court granted the State’s motion to supplement

the record and ordered Glanz to file a supplemental brief. After reviewing the findings of fact and

conclusions of law, Glanz found “no legal basis for filing an amended brief” and declined to do

so. Letter to clerk of the court dated Sept. 7, 2016.

       Glanz’s sole assignment of error is the juvenile court’s failure to comply with JuCr 7.11(d)

by not entering written findings of fact and conclusions of law. The juvenile court has now entered
No. 47478-6-II


written findings of fact and conclusions of law; therefore, there is no error. Accordingly, we

affirm.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 MAXA, A.C.J.




 WORSWICK, J.




                                                2